Title: From George Washington to Robert Barnwell, 24 January 1797
From: Washington, George
To: Barnwell, Robert


                        
                            
                            
                            Sir, 
                             24th January. 1797.
                        
                        I acknowledge the receipt of your obliging favour of the 20th of the last
                            month, covering the Resolutions of the House of Representatives of the State of South
                            Carolina of the preceeding day.
                        The sense the House have been pleased to express of my public services, the
                            declaration of their affectionate attachment, and their kind wishes for my happiness, are
                            for those services the most grateful reward.
                        While I enjoy the personal satisfaction which the general sentiment of
                            approbation expressed by my country cannot fail to produce, I derive from it, as a citizen
                            of the United States, the greatest pleasure; as it authorises the conclusion that the
                            important measures of their Government have been calculated to promote their true and permanent interests, which are inseperately
                            connected with rectitude of principle and impartial justice to other Nations.
                        You will have the goodness to communicate to the House of Representatives these
                            sentiments, with my sincere acknowledgments for the marks of attention with which they have
                            honoured me. Your individual and affectionate solicitude for my happiness is entitled to my
                            cordial thanks.
                        
                            Go: Washington
                            
                        
                    